DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaconu (US 2008/0199559) in view of Bertschi (US 5,651,998).
Regarding Claim 1, Diaconu discloses an injection molding system for use with a material (abstract), the system comprising: a heated barrel for receiving the material (Figs. 2, 3 paragraphs [0033] [0043] barrel assembly – 220  heater wire – 266 heater band – 268); a member mounted in the barrel, the member being adapted, in combination with the barrel, to melt the material to produce a molten material and to eject a shot of the molten material from the barrel (Fig. 7 paragraph [0049] barrel assembly – 220 screw – 18 The position of the screw – 18 is in a beginning of an injection cycle of the system – 10 before a shot is injected from the accumulation zone – 217 into the mold cavity – 27 of the mold assembly – 24); a pair of mold plates, one of the pair being operatively coupled to the barrel in use (Fig. 1 paragraph [0032] the stationary mold portion – 29 is configured to receive the injectable molding material from a hot 
However, Diaconu discloses that the second conduit which has the protruding part releasably coupled thereto in end-to-end communication relation with flanges to the protruded part, the second conduit does not appear to match the claimed nested part, which has an internal end disposed interiorly of the one of the pair of mold plates and engaged therewith but instead is coupled the stationary platen – 26, the hot runner – 38 and the stationary mold portion – 29 and are not one single plate.
In the same field of endeavor, Bertschi teaches a co-injection molding system for forming a multilayered article (abstract). Moreover, Bertschi teaches a barrel that is defined by a nested part the nested part having an external end which is disposed exteriorly of the one of the pair of mold plates and an internal end which, in use, is disposed interiorly of the one of the pair of mold plates and engaged therewith (Fig.1 4:39-42 Nozzle 28 is positioned in female mold half – 14 adjacent mold cavity – 22 such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Diaconu to incorporate the teaching of Bertschi whereby an injection molding system with a pair of mold plates with one of the pair being movable relative to the other between a closed and open position and characterized by a barrel defined by a second conduit and a protruding part where the second conduit has an external end but not an internal one where as disclosed by Diaconu, to consider a nested part having both an external end and an internal end which, in use, is disposed interiorly of the one of the pair of mold plates and engaged therewith, as taught by Bertschi. One with ordinary skill in the art would consider this because this allows the injection of resin into a mold cavity in a space efficient manner (2:46-48). 
However, while both Diaconu and Bertschi discloses a closed position, wherein the pair of mold plates defines a cavity for molding a part (see above), and discloses that an article is produced (Diaconu, Fig. 1 paragraph [0031] article – 999), it appears to be silent about the closed position opening to release or eject this article. But here it is inherent that the pair of mold plates that are in the closed positon where it is disclosed that one of the pair is movable relative to the other (see above), would also be required to be in an open position, wherein the other of the pair is disposed in spaced relation to the one of the pair in order to release the part.
Regarding Claim 10, Diaconu discloses an apparatus comprising: a pair of mold plates movable relative to one another between: a closed position, wherein the pair of mold plates define a cavity (paragraph [0014] the movable mold portion being movable relative to the stationary mold portion, the stationary mold portion and the movable mold portion defining a mold cavity once the movable mold portion abuts against the stationary mold portion); an injection molding mechanism having a barrel for receiving, melting and ejecting a shot of a material into the cavity between the pair of mold plates (Figs.1, 7 paragraph [0049] The position of the screw – 18 is in a beginning of an injection cycle of the system – 10 before a shot is injected from the accumulation zone – 217 into the mold cavity – 27 of the mold assembly – 24); characterized in that: the barrel of the auxiliary injection molding mechanism comprises a 
However, Diaconu discloses that the second conduit which has the protruding part releasably coupled thereto in end-to-end communication relation to the flanges to the protruded part, the second conduit does not appear to match the claimed nested part which has an internal end disposed interiorly of the one of the pair of mold plates and engaged therewith but instead is coupled the stationary platen – 26, the hot runner – 38 and the stationary mold portion – 29 and are not one single plate.
In the same field of endeavor, Bertschi teaches a co-injection molding system for forming a multilayered article (abstract). Moreover, Bertschi teaches a barrel that is defined by a nested part the nested part having an external end which is disposed exteriorly of the one of the pair of mold plates and an internal end which, in use, is disposed interiorly of the one of the pair of mold plates and engaged therewith (Fig.1 4:39-42 Nozzle 28 is positioned in female mold half – 14 adjacent mold cavity – 22 such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Diaconu to incorporate the teaching of Bertschi whereby an injection molding system with a pair of mold plates with one of the pair being movable relative to the other between a closed and open position and characterized by a barrel defined by a second conduit and a protruding part where the second conduit has an external end but not an internal one where as disclosed by Diaconu, to consider a nested part having both an external end and an internal end which, in use, is disposed interiorly of the one for the pair of mold plates and engaged therewith, as taught by Bertschi. One with ordinary skill in the art would consider this because this allows the injection of resin into a mold cavity in a space efficient manner (2:46-48). 
However, while both Diaconu and Bertschi discloses a closed position, wherein the pair of mold plates defines a cavity for molding a part (see above), and discloses that an article is produced (Diaconu, Fig. 1 paragraph [0031] article – 999), it appears to be silent about the closed position opening to release or eject this article. But here it is inherent that the pair of mold plates that are in the closed positon where it is disclosed that one of the pair is movable relative to the other (see above), would also be required to be in an open position, wherein the other of the pair is disposed in spaced relation to the one of the pair in order to release the part.
Claims 2-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Diaconu (US 2008/0199559) and Bertschi (US 5,651,998) as applied to Claim 1 above, and further in view of Matsumoto (US 2004/0161488).
Regarding Claim 2, the combination of Diaconu and Bertschi all the limitations of Claim 1 but do not disclose the internal end of the nested part is threaded.
In the same field of endeavor, Matsumoto discloses an injection mold arrangement comprising upper and lower mold units (abstract, claim 1) with a cold runner device attached to the upside of the upper mold (paragraph [0013]) where the cold runner device is characterized by a nozzle mechanism so that the nozzle block includes a nozzle body with an internal hole communicating with the cold runner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Diaconu to incorporate the disclosure of Matsumoto whereby an injection molding system with a pair of mold plates with one of the pair being movable relative to the other between a closed and open position and characterized by a barrel defined by a nested part and a protruding part where the nested part has an external and an internal end, where the latter is disposed interiorly of one of the pair of mold plates and engaged therewith, as disclosed by Diaconu, to also consider that the internal of this nested part is threaded such that in use it is threadedly engaged with the one of the pair of mold plates,, as disclosed by Matsumoto. One with ordinary skill in the art would consider this feature because this would facilitate cleaning and switching nozzles by releasing the cylindrical piece from the nozzle body by threading disengagement operation (paragraph [0017]).
Regarding Claim 3, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 2 and Matsumoto further discloses that the one of the pair of mold plates includes a socket with internal threads for engagement with the internal end of the nested part (Fig. 2 paragraph [0064] helical groove – 52 inner member – 31a of hollow pillar shape having internal hole – 32).
Regarding Claim 4, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 3 and Diaconu further discloses wherein the nested part is tubular and the protruding part is tubular (Fig. 2 paragraph [0032] first conduit – 106 second conduit – 116).
Regarding Claim 5, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 4 and Diaconu further discloses wherein the external end of the nested part and an end of the protruding part each have a flange extending therefrom, the flanges being adapted to be releasably secured together (Fig. 2 paragraphs [0040] [0033] second flange – 112 is sealably engaged with first flange – 102; optionally flanges are coupled via bolts – 221).
Regarding Claim 6, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 5 and Diaconu further discloses wherein the barrel includes heating elements for heating the material (Figs. 2, 3 paragraphs [0033] [0043] barrel assembly – 220  heater wire – 266 heater band – 268).
Regarding Claim 7, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 6 and Diaconu further discloses, wherein the member mounted in the barrel comprises a screw and the molding system includes an actuator operatively coupled to the screw for rotating the screw (Fig. 7 paragraph [0049] barrel assembly – 220 screw – 18; screw actuator – 20).
Regarding Claim 8, the combination of Diaconu and Bertschi disclose all the limitations of Claim 1 including a principal barrel for receiving material (Fig. 2 paragraph [0032] the first conduit 106 interacts with the feed throat – 16, and receives, in use, the flowable molding material from the feed throat – 16) the principal barrel operatively coupled to the one of the pair of mold plates (Fig. 1 paragraph [0032] the stationary mold portion – 29 is configured to receive the injectable molding material from a hot runner – 38. The hot runner – 38 is configured to be coupled to the machine nozzle – 22 and is also configured to receive the injectable molding material from the machine nozzle – 22)  with a principal member mounted in the principal barrel, the principal member being adapted, in combination with the principal barrel, to melt the primary material to produce a molten primary material and to eject a shot of the molten primary material into the one of the pair of mold plates  (Fig. 7 paragraph [0049] barrel assembly – 220 screw – 18 the position of the screw – 18 is in a beginning of an injection cycle of the system – 10 before a shot is injected from the accumulation zone – 217 into the mold cavity – 27 of the mold assembly – 24) and Bertschi further teaches a co-injection molding system for forma a multilayered article (abstract). This co-injection molding system incorporates a primary material and secondary material (Fig. 14 6:59-62 a first material, resin – 234, is injected to fill upper portion – 271, and this is followed by the injection of a second material, resin – 244 into lower portion – 272, which fills – 65 cavity – 270).
Regarding Claim 9, the combination of Diaconu and Bertschi disclose all the limitations of Claim 8 and Bertschi further discloses wherein the principal barrel is positioned at an angle from the barrel of the injection molding system (Fig. 1 4:50-58 injection unit – 30 injection unit – 38 positioned substantially perpendicular).
Regarding Claim 11, the combination of Diaconu, and Bertschi disclose all the limitations of Claim 10 but do not disclose the internal end of the nested part is threaded.
In the same field of endeavor, Matsumoto discloses an injection mold arrangement comprising upper and lower mold units (abstract, claim 1) with a cold runner device attached to the upside of the upper mold (paragraph [0013]) where the cold runner device is characterized by a nozzle mechanism so that the nozzle block includes a nozzle body with an internal hole communicating with the cold runner (paragraph [0013]). One alternative embodiment comprises that the nozzle mechanism has a cylindrical piece secured into the internal hole of the nozzle block by a threading engagement with it tip in a downward position (Figs. 3, 4 paragraph [0058] cylindrical piece – 33 internal hole – 32 nozzle piece – 35) and this internal end is threadedly engaged with the one of the pair of mold plates (Fig. 1 paragraphs  [0050] [0066] cold runner block – 20 upper mold- 12 mold unit – 10 nozzle piece – 35 injection port – 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Diaconu to incorporate the disclosure of Matsumoto whereby an injection molding system with a pair of mold plates with one of the pair being movable relative to the other between a closed and open position and characterized by a barrel defined by a nested part and a protruding part where the nested part has an external and an internal end, where the latter is disposed interiorly of one of the pair of mold plates and engaged therewith, as disclosed by Diaconu, to also consider that the internal of this nested part is threaded such that in use it is threadedly engaged with the one of the pair of mold plates,, as disclosed by Matsumoto. One with ordinary skill in the art would consider this feature because this would facilitate cleaning and switching nozzles by releasing the cylindrical piece from the nozzle body by threading disengagement operation (paragraph [0017]).
Regarding Claim 12, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 11 and Matsumoto further discloses that the one of the pair of mold plates includes a socket with internal threads for engagement with the internal end of the nested part (Fig. 2 paragraph [0064] helical groove – 52 inner member – 31a of hollow pillar shape having internal hole – 32).
Regarding Claim 13, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 12 and Diaconu further discloses wherein the nested part is tubular and the protruding part is tubular (Fig. 2 paragraph [0032] first conduit – 106 second conduit – 116).
Regarding Claim 14, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 13 and Diaconu further discloses wherein the external end of the nested part and an end of the protruding part each have a flange extending therefrom, the flanges being adapted to be releasably secured together (Fig. 2 paragraphs [0040] [0033] second flange – 112 is sealably engaged with first flange – 102; optionally flanges are coupled via bolts – 221).
Regarding Claim 15, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 14 and Diaconu further discloses wherein the barrel includes heating elements for heating the material (Figs. 2, 3 paragraphs [0033] [0043] barrel assembly – 220  heater wire – 266 heater band – 268).
Regarding Claim 16, the combination of Diaconu, Bertschi and Matsumoto disclose all the limitations of Claim 15, however, these references are silent as to the apparatus of Claim 15 further comprising a principal injection molding mechanism of the type for receiving, melting and ejecting a shot of a different material into the cavity between the pair of mold plates.
However, the intended use in an apparatus of a different material has no significance in determining patentability of apparatus claims. A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742